Citation Nr: 1625061	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-18 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
In Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of pension benefits in the amount of $8,419.00 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.   


FINDINGS OF FACT

1. In February 2010, VA received the Veteran's Eligibility Verification Report (EVR) showing increased net worth as compared to his original claim for pension benefits, and determined that additional information was necessary.

2. In July 2010, VA sent the Veteran a letter proposing termination of benefits effective July 1, 2009, if he did not submit forms explaining the increased net worth, including VA Form 21-8049, Request for Details of Expenses to the VAROIC Philadelphia, Pension Maintenance Center.

3. In July 2010, the Veteran informed VA via telephone as to the reason for his increased net worth and stated that he would submit VA Form 21-8049.

4. In August 2010, VA received the Veteran's completed VA Form 21-8049, as shown by the date stamp marked August 30, 2010, at the VAROIC Philadelphia.

5. In February 2011, VA processed an award that terminated the Veteran's pension benefits effective July 1, 2009, based on failure to return the requested documents, creating the debt.



CONCLUSION OF LAW

An overpayment of pension benefits in the amount of $8,419.00 was not properly created.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.500 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Facts and Analysis

The record shows that the Veteran applied for VA pension benefits in June 2009, and these benefits were granted based on the information regarding income and net worth contained in the application.   In February 2010, the Veteran submitted an EVR which showed a higher net worth than that shown in the application.  It was determined that additional information was necessary to understand the basis for the discrepancy.  The Veteran was informed of the need for additional information in a letter sent in July 2010, which also advised him that if he did not complete and return the enclosed documents (a written statement of explanation and a detailed income and expense form) within 60 days his benefits would be terminated, with a retroactive effective date of July 1, 2009.  

The record further shows that in July 2010 the Veteran called VA and informed them that the reason for the higher net worth shown on the EVR was an inheritance from his father received in 1998.  A written record was made of this information and the Veteran stated that he would submit the income and expense information required on VA Form 21-8049.  In August 2010, VA received the Veteran's completed VA Form 21-8049, as shown by the date stamp marked August 30, 2010, at the VAROIC Philadelphia.

In a letter dated in January 2011 and an accompanying award processed in February 2011, the VAROIC terminated the Veteran's disability pension benefits effective July 1, 2009, based on a failure to submit VA Form 21-8049, Request for Details of Expenses.  The Veteran has appealed this decision, asserting that he did, in fact, submit the required report in a timely fashion.

In adjudicating a claim for waiver of indebtedness, the first question which must be addressed is whether the debt or overpayment was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98, 63 Fed. Reg. 31264 (1998).

In this instance, the question of validity of the debt is a very straightforward question, where the decision on appeal establishes that the debt or overpayment was based on a failure by the Veteran to submit specific requested documents.  The Board must simply ascertain whether the documents were submitted.  The record shows that the Veteran submitted the Request for Details of Expenses, VA Form 21-8049, and it was date stamped by the Philadelphia VAROIC on August 30, 2010, less than 60 days after the Veteran was told to provide it.  Somehow, this fact escaped the notice of the claims adjudicators at the VAROIC, resulting in the assessment of overpayment.  As such, the Board finds that the overpayment was not properly created.

The Board notes that, in rendering this decision, it makes no determination as to the Veteran's eligibility for pension benefits in the past, present, or future, to include as to whether income and net worth guidelines have been met.  The only issue before the Board is whether the overpayment of benefits was properly created.  As noted, where the basis for the termination of benefits and resulting overpayment was failure to submit a document which VA records show was, in fact, submitted and received in a timely fashion.  In light of this, the overpayment was improper and the appeal is granted. 


ORDER

The overpayment of pension benefits in the amount of $8,419.00 was not properly created; the appeal is granted.



____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


